SUTIN, Judge (dissenting). It is a sad commentary in these days to make the innocent public suffer for the wrongful act of a deputy sheriff. The sheriff is a public officer elected by the people. Section 15-40-1, N.M.S.A.1953 (Repl. Vol. 3). In addition to being a conservator of the peace within the county, § 15-40-2, supra, he is authorized to serve summons and copy of complaint with proof thereof by certificate. Section 21-1-1(4)(e)(1), N.M.S.A.1953 (Repl. Vol. 4). To protect the public, he must give an official bond conditioned for the faithful performance of his duties. Section 5-1-13, N.M.S.A.1953 (Repl. Vol. 2, Supp.1971). He has the power to appoint deputies, § 15-40-9, supra, and deputies are authorized to discharge all the duties which belong to the office of the sheriff. Section 15-40-11, supra. The deputy is the alter ego of the sheriff. Jefferson County v. Dockerty, 33 Ala.App. 30, 30 So.2d 469, aff. 249 Ala. 196, 30 So.2d 474 (1947). The sheriff has a duty to exercise reasonable care in the selection of his deputies, and, if the deputy acts in the performance of his duties and damages an innocent party to a lawsuit, he acts in virtue of his office, and the sheriff is liable. The sheriff’s lack of knowledge is immaterial. Miles v. Wright, 22 Ariz. 73, 194 P. 88, 12 A.L.R. 970 (1920). The sheriff has no power to limit the authority of a general deputy. The deputy acts in the private service of the sheriff and is only a public officer through him. The sheriff is liable for the deputy’s acts as if they had been done by himself. Michel v. Smith, 188 Cal. 199, 205 P. 113 (1922); Lewis v. Brautigam, 227 F.2d 124 (5th Cir. 1955). The sheriff and his deputy cannot have secret understandings that the deputy shall serve in the criminal instead of the civil division to save face with the public. All such efforts are abortive, and all understandings between them are void. The public has the right to assume that the deputy has all the powers incident to the office of the sheriff. The public has the right to require of him the exercise of those powers in its behalf. If the deputy acts wrongfully by failing to serve a summons and complaint, Rogers v. Carroll, 111 Ala. 610, 20 So. 602 (1895); see, Walker v. Robbins, 14 Howard (U.S.) 584, 14 L.Ed. 552 (1852), or where the deputy’s return of a writ is false, Clough v. Monroe, 34 N.H. 381 (1857), the sheriff is civilly liable. In New Mexico, sureties are liable for wrongful acts done virtute officii or colore officii because "the. public interests will be more surely protected ... by the establishment of such rule.” The distinction was quoted from an Oregon case in State v. Roy, 41 N.M. 308, 314, 68 P.2d 162, 165 (1937), as follows: “ . . . Acts done virtute officii are where they arc within the authority of the officer, but in doing it he exercises that authority improperly, or abuses the confidence which the law reposes in him, whilst acts done colore officii are where they are of such a nature that his office gives him no authority to do them.” Dow was sheriff on January 1, 1969, and Lopez was a deputy sheriff under Dow at the time of the false service. On January 8, 1969, plaintiff’s attorney mailed two summonses and a complaint to Lopez as deputy sheriff, and requested he serve them, but service was never made by Lopez or anyone else, to the damage of plaintiff. Plaintiff has a right to assume Lopez had the power to serve the summons and complaint, and the right to require of him the exercise of that power on plaintiff’s behalf. Lopez stands in the shoes of Dow. It makes no difference that Lopez exercised his authority improperly or the sheriff gave him no authority to serve the summons and complaint. If Dow had made a false return, no question of his liability would have arisen. Unquestionably Dow is liable for the wrongful conduct of Lopez. We should not be concerned whether Lopez was a patrol officer in the criminal division or a process server. Plaintiff and the public did not know that fact. By what right can a sheriff privately designate a general deputy to look solely for stolen chickens and yet be free of liability for all wrongful acts committed by the deputy in the discharge of all the duties belonging to the sheriff? Under Health Protection, §§ 12-3-1 to 12-3-40, N.M.S. A.1953 (Repl.Vol. 3), if the sheriff sent a deputy who was a process server to preserve the health of the public, and the deputy falsely reported he performed to the injury of a person or the public, should the sheriff be granted freedom from liability? Of course not. Other statutory examples can be given. The rule adopted in the majority opinion would condemn the letter and spirit of the statutes. It would penalize the public for the wrongful acts of a public servant. This case should be affirmed.